Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Prior Art Consideration
	The instant application is a divisional of U.S. Patent Application Serial Number 17/173,279, filed on February 11, 2021 (now U.S. Patent No. 11,443,762). The Examiner notes that the prior art cited in the earlier application has been considered (which may, or may not, include any reference(s) cited on any information disclosure statement(s) filed with the instant application) - As per MPEP 2001.06(b), no separate citation of the prior art from the parent application is required.

As stated in section MPEP 2001.06(b):
If the application under examination is identified as a continuation, divisional, or continuation-in-part of an earlier application, the examiner will consider the prior art properly cited in the earlier application. See MPEP § 609 and MPEP § 719.05, subsection (II)(A), example J. The examiner must indicate in the first Office action whether the prior art in a related earlier application has been reviewed. Accordingly, no separate citation of the same prior art need be made in the later application, unless applicant wants a listing of the prior art printed on the face of the patent.


Specification
The disclosure is objected to because of the following informalities: 
(i) The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
(ii) With regard to page 1 (lines 5-6), after the term " U.S. Application No. 17/173,279, filed February 11, 2021," the following should be inserted --now U.S. Patent No. 11,443,762,--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiguchi et al. (US 2002/0051380 A1).
	As per claim 1, Kamiguchi et al. (US 2002/0051380 A1) discloses a magnetic head, comprising: a first magnetic pole (e.g., one of 102, as depicted in Fig. 16; see also paragraph [0215]); a second magnetic pole (e.g., an other of 102, as depicted in Fig. 16; see also paragraph [0215])); and a stacked body (e.g., including layers EL/G/F/S/P/A/EL as depicted in Fig. 6) provided between the first magnetic pole (102) and the second magnetic pole (102) (see Figs. 6 and 16, as well as paragraph [0215]), the stacked body including a first magnetic member (e.g., laminated layers making up P, as depicted in Fig. 6), a second magnetic member (e.g., laminated layers making up F, as depicted in Fig. 6) provided between the first magnetic member (P) and the second magnetic pole (102), a first layer (e.g., S) provided between the first magnetic member (P) and the second magnetic member (F), the first layer (S) including Cu (e.g., see, inter alia, paragraph [0122]), and a second layer (e.g., G) provided between the second magnetic member (F) and the second magnetic pole (102), the second layer (G) including Cu (e.g., see, inter alia, paragraph [0102]), the first magnetic member (P) including a plurality of first magnetic regions (e.g., PF - see, inter alia, paragraphs [0038, 0042, 0081, 0082, 0089, 0102; claim 5]) and a first nonmagnetic region (e.g., PN - see, inter alia, paragraphs [0038, 0053, 0081, 0082, 0091]), a direction from one of the first magnetic regions (PF) toward an other one of the first magnetic regions (another of PF) being along a first direction from the first magnetic pole (e.g., 102 located at the "bottom" of Fig. 6; cf. Fig. 16) toward the second magnetic pole (e.g., 102 located at the "top" of Fig. 4; cf. Fig. 16), the first nonmagnetic region (PN) being between the one of the first magnetic regions (PF) and the other one of the first magnetic regions (another of PF as depicted in Fig. 6), the first magnetic regions (PF) including a first element, the first element being at least one selected from the group consisting of Fe, Co, and Ni (e.g., see, inter alia, paragraph [0038], claim 5), the first nonmagnetic region (PN) including a second element, the second element being at least one selected from the group consisting of Mn, Cr, V, Ti, and Sc (e.g., see, inter alia, paragraph [0038], claim 5), the first nonmagnetic region not including Cu, or a concentration of Cu included in the first nonmagnetic region being less than a concentration of Cu in the first layer (e.g., see, inter alia, paragraph [0038], claim 5), the second magnetic member (F) including at least one selected from the group consisting of Fe, Co, Ni (e.g., see, inter alia, paragraph [0038], claim 5). 
As per claim 3, wherein the first magnetic regions (PF) do not include the second element (e.g., at least one selected from the group consisting of Mn, Cr, V, Ti, and Sc), or a concentration of the second element included in the first magnetic regions is less than a concentration of the second45 element in the first nonmagnetic region (PN) (e.g., see, inter alia, paragraph [0038], claim 5), the first nonmagnetic region (PN) does not include the first element (Fe, Co, Ni), or a concentration of the first element included in the first nonmagnetic region is less than a concentration of the first element in the first magnetic region (PN) (e.g., see, inter alia, paragraph [0038], claim 5), 
As per claim 5, wherein the stacked body includes a second-magnetic-pole-side intermediate layer (e.g., the uppermost layer FF as depicted in Fig. 6) provided between the second magnetic member (in this interpretation, the "second magnetic member" is being considered as F minus the uppermost FF layer, as depicted in Fig. 6) and the second magnetic pole (102, associated with the uppermost portion of the magnetic head as depicted in Fig. 6), and the second-magnetic-pole-side intermediate layer (e.g., the uppermost layer FF as depicted in Fig. 6) includes at least one selected from the group consisting of Fe, Co, and Ni (e.g., see, inter alia, paragraph [0038], claim 5).  
As per claim 6, wherein the stacked body further includes a first-magnetic-pole-side  intermediate (e.g., the lowermost layer PF as depicted in Fig. 6) provided between the first magnetic pole (102, associated with the lowermost portion of the magnetic head as depicted in Fig. 6) and the first magnetic member (in this interpretation, the "first magnetic member" is being considered as P minus the lowermost PF/PN layers, as depicted in Fig. 6), the first-magnetic-pole-side intermediate layer (e.g., the lowermost layer PF as depicted in Fig. 6) includes at least one selected from the group consisting of a first material, a second material, and a third material, the first material includes an amorphous magnetic substance, the second material includes at least one selected from the group consisting of Ni and Co (e.g., see, inter alia, paragraph [0038], claim 5), and the third material includes at least one selected from the group consisting of Fe, Co, and Ni and includes at least one selected from the group consisting of Pd, Pt, Ir, Ta, Ru, Rh, Mo, W, Zr, Hf, and Nb.
As per claim 7, further discloses a magnetic recording device (e.g., see Fig. 17), comprising: the magnetic head according to claim 1; and an electrical circuit (e.g., the requisite electrical circuit which is required for the sense current I to flow), the electrical circuit being configured to supply a current (I) to the magnetic head, the current having an orientation from the second magnetic member toward the first magnetic member (e.g., as exemplified in Fig. 1). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 2, 4, 5, 10, and 13 of U.S. Patent No. 11,443,762 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the at least claims 1, 2, 4, 5, 10, and 13 of U.S. Patent No. 11,443,762 B2.
More specifically, the limitations of claim 1 of the instant application are all found in claim 1 of U.S. Patent No. 11,443,762 B2.
That is, as per claim 1 of the instant application, claim 1 of U.S. Patent No. 11,443,762 B2 claims:
A magnetic head, comprising: a first magnetic pole; a second magnetic pole; and a stacked body provided between the first magnetic pole and the second magnetic pole, the stacked body including a first magnetic member, a second magnetic member provided between the first magnetic member and the second magnetic pole, a first layer provided between the first magnetic member and the second magnetic member, the first layer including Cu, and a second layer provided between the second magnetic member and the second magnetic pole, the second layer including Cu, the first magnetic member including a plurality of first magnetic regions and a first nonmagnetic region, a direction from one of the first magnetic regions toward an other one of the first magnetic regions being along a first direction from the first magnetic pole toward the second magnetic pole, the first nonmagnetic region being between the one of the first magnetic regions and the other one of the first magnetic regions, the first magnetic regions including a first element, the first element being at least one selected from the group consisting of Fe, Co, and Ni, the first nonmagnetic region including a second element, the second element being at least one selected from the group consisting of Mn, Cr, V, Ti, and Sc, the first nonmagnetic region not including Cu, or a concentration of Cu included in the first nonmagnetic region being less than a concentration of Cu in the first layer (see ll. 1-34 of claim 1 of U.S. Patent No. 11,443,762 B2), and the second magnetic member including at least one selected from the group consisting of Fe, Co, and Ni (see ll. 35-37 and 44-46 of claim 1 of U.S. Patent No. 11,443,762 B2).
As such, since the language of claim 1 of the instant application is readily found in claim 1 of U.S. Patent No. 11,443,762 B2, claim 1 is anticipated by claim 1 of U.S. Patent No. 11,443,762 B2. 
Moreover, claim 1 of the instant invention is broader in scope, i.e., the entire scope of the reference claim(s) fall(s) within the scope of the examined claim (and the other rejected claims, as noted, infra). In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP 804.
A patent to a genus would, necessarily, extend the rights of a species or sub-species  should the genus claims of the instant application issue after the after the species or subgenus.  Therefore, in this type of obvious-type double patenting situation, a Graham analysis of the type required in an Obviousness-Type Double Patenting situation is not required, albeit certainly, one could readily be applied.
Note that the safe harbor provision of 35 USC 121 does not apply in this instance since claim 1 of the instant application is a generic claim not retaining consonance in regard to the restriction requirement in the parent application. 
	Claim 2 of the instant application corresponds to ll. 54-56 of claim 2 of U.S. Patent No. 11,443,762 B2.
Claim 4 of the instant application is encompassed by claim 5 of U.S. Patent No. 11,443,762 B2.
	Claim 5 of the instant application corresponds to claim 4 of U.S. Patent No. 11,443,762 B2.
	Claim 6 of the instant application corresponds to claim 10 of U.S. Patent No. 11,443,762 B2.
Claim 7 of the instant application corresponds to claim 13 of U.S. Patent No. 11,443,762 B2.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein a magnetic head is provided that comprises a stacked MAMR body, wherein the SIL and the FGL layers are made up of laminated layers/sub-layers.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688